Case 3:17-cv-03396-G-BT Document 99 Filed 12/11/19      Page 1 of 7 PageID 37943


                IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS
                          DALLAS DIVISION

TYRONE CADE,                             §
                  Petitioner,            §
                                         §
v.                                       § Civil No. 3:17-CV-03396-G-BT
                                         §
LORIE DAVIS, Director,                   §   DEATH PENALTY CASE
Texas Department of Criminal             §
Justice, Correctional Institutions       §
Division,                                §
                  Respondent.            §

     RESPONDENT’S OPPOSED MOTION FOR LEAVE TO FILE
A SUR-REPLY TO PETITIONER’S REPLY TO RESPONDENT’S ANSWER

      Petitioner Tyrone Cade has filed his amended petition, to which the

Respondent has filed an answer. ECF Nos. 79 (Am. Pet.), 82 (Answer). Cade

has now filed a reply to the Director’s answer, in which he presents new

material facts in support of his argument that his state habeas counsel were

ineffective. ECF No. 98 (Reply); Appx. at 6782–819. Pursuant to this Court’s

local rule CV 7.1(h), the Director moves for leave to file a sur-reply in order to

address the presentation of new evidence attached to the Petitioner’s reply.

Cade opposes this motion.

      On November 12, 2019, Cade filed his reply to the Director’s answer.

ECF No. 98. In that reply, Cade argues that his state habeas attorneys were

ineffective, attaching in support over thirty pages of declarations from Cade’s

state habeas investigators and attorneys. Appx. at 6782–814. In her answer,
Case 3:17-cv-03396-G-BT Document 99 Filed 12/11/19     Page 2 of 7 PageID 37944


the Director correctly anticipated that such statements might be filed,

asserting that “allowing such factual development when the Director can no

longer respond would unfairly prejudice the Director.” Answer at 40. This

Court has held that “courts will generally not consider new arguments in

replies because doing so would deprive the nonmovant of ‘a meaningful

opportunity to respond.’” Spedag Americas, Inc. v. Bioworld Merchandising

Inc., 3:17-cv-0926-BT, 2019 WL 4689011, at *1 (N.D. Tex. Sep. 25, 2019)

(Rutherford, M.J.) (quoting White v. City of Red Oak, 2014 WL 11460871, at

*1 (N.D. Tex. July 31, 2014)). Not only is Cade’s presentation of new material

evidence in conflict with these general principles of fairness, but it is also a

violation of this Court’s scheduling order. ECF No. 61 at 10 (“The Reply shall

not raise new claims or new material facts in support of existing claims.”)

(emphasis added).

      “When new arguments are raised in a reply, a court may strike them or

grant the nonmovant leave to file a surreply.” Spedag, 2019 WL 4689011, at

*1; see also Black Cat Exploration, LLC v. MWW Capital Limited, Civ. No.

1:15-CV-51-BL, 2015 WL 12731751, at *3 (N.D. Tex. Apr. 29, 2015) (“A sur-

reply is appropriate by the non-movant only when the movant raises new legal

theories or attempts to present new evidence at the reply stage.”). This Court

has granted such leave in federal habeas cases. See Ward v. Stephens, 3:10-

CV-2101-N, 2014 WL 887440, at *2 (N.D. Tex. Mar. 6, 2014) (noting that the


                                       2
Case 3:17-cv-03396-G-BT Document 99 Filed 12/11/19     Page 3 of 7 PageID 37945


State filed a sur-reply), (N.D. Tex. May 8, 2012), ECF No. 40 (motion to file

sur-reply to address new ineffective habeas counsel argument), (N.D. Tex. May

9, 2012), ECF No. 41 (order granting motion to file sur-reply); see also Brian

R. Means, FEDERAL HABEAS MANUAL § 8:35 (2019) (“If new material is

raised for the first time in the movant’s reply, the nonmoving party should be

given an opportunity to respond by filing a sur-reply brief, at a minimum.”).

      This Court has granted leave to file a sur-reply where new evidence is

presented at the reply stage of litigation. See Dukes v. Strand, No. 3:15-cv-

3600-BT, 2019 WL 2567687, at *2 (N.D. Tex. Jun. 21, 2019) (“In light of the

new evidence, this Court granted Strand leave to file a sur-reply.”). In Dukes,

the plaintiff attached one amended affidavit, thus entitling the defendant leave

to file a sur-reply. Id. Here, Cade has submitted seven new declarations

amounting to thirty-seven new pages of factual evidence—the substance of

which was completely absent from Cade’s initial appendix and amended

petition. Appx. at 6782–819. While striking Cade’s new arguments and

declarations is a possible remedy here, Black Cat Exploration, 2015 WL

12731751, at *3, the Director only asks for an opportunity to respond.

      Cade will likely continue protesting that requiring him to present this

evidence with his amended petition “would violate due process” by forcing him

to “concede and proleptically reply” to waivable defenses; but he cites no

controlling authority directly supporting that proposition, instead relying on


                                       3
Case 3:17-cv-03396-G-BT Document 99 Filed 12/11/19     Page 4 of 7 PageID 37946


his own interpretations of habeas procedure. See Reply at 2 (citing ECF No. 64

at 10–18). In addition to being unsupported by controlling Circuit authority,

the proposition is not particularly persuasive. First, Cade already indicated

which claims he believed were unexhausted in his amended petition, Amd. Pet.

at 42, 86, 89, 102, 111, and then cited Martinez v. Ryan 1 to assert cause to

overcome the procedural default of those unexhausted claims. Id. at 42, 89,

102–03, 114 n.9. Therefore, Cade’s argument that he could not “concede . . .

to waivable defenses[,]” Reply at 2, is refuted by his own petition and actions.

And while this Court’s scheduling order permitted Cade to respond to the

Director’s procedural defenses in his reply, the order made explicit that this

permission was not license to present new evidence. ECF No. 61 at 9–10.

        There is also no reason these declarations could not have simply been

obtained and filed along with Cade’s original appendix. The declarations

themselves contain mostly generic grievances against the management of

OCFW by attorneys and investigators who worked on Cade’s state habeas

application. See generally Appx. 6782–814. Obviously, the state habeas

proceedings occurred before Cade’s amended federal petition was filed and the

declarations have relevance to his amended petition’s request to bypass his

defaults under Martinez. To the extent they specifically reference the claims




1   Martinez v. Ryan, 566 U.S. 1 (2012).

                                           4
Case 3:17-cv-03396-G-BT Document 99 Filed 12/11/19     Page 5 of 7 PageID 37947


presently brought by Cade, they do not specifically address the Director’s

allegations, nor should they. A declaration is not a response to a legal pleading

but is rather a recitation of facts. And the facts concerning Cade’s state habeas

litigation should, presumably, remain unchanged whether presented before or

after the Director filed her answer. If for some reason Cade found it necessary

to supplement or amend these declarations based on his review of the

Director’s answer, he could have sought leave of the Court to do so. In fact, he

should have sought leave of Court when he filed the declarations to begin with.

      And while Cade complains that addressing the Director’s procedural

defenses in his reply brief would also violate due process due to “the constraint

of this Court’s page limitation[,]” providing these declarations as part of his

original appendix would not have affected his page limitations. Reply at 2.

Also, Cade’s arguments relying on the new declarations to rebut the Director’s

defense comprise less than seven-pages worth of briefing. Reply at 15, 22–23,

32–33, 41–42. Cade had an extra ten pages of briefing available in his amended

petition. ECF No. 66 at 8 (giving Cade two-hundred pages to file an amended

petition); ECF No. 79 (Cade filed a 190-page amended petition).

      Cade has circumvented the Director’s response to these material facts by

improperly filing them after the State’s opportunity to respond under the

scheduling order. The Director only asks that this Court remedy this matter

by granting leave to file a sur-reply.


                                         5
Case 3:17-cv-03396-G-BT Document 99 Filed 12/11/19      Page 6 of 7 PageID 37948


                                CONCLUSION

      For the foregoing reasons, the Director respectfully requests that this

Court grant her leave to file a sur-reply to the Petitioner’s reply to address his

newly presented evidence and the legal arguments relying on that evidence.

                                     Respectfully submitted,

                                     KEN PAXTON
                                     Attorney General of Texas

                                     JEFFREY C. MATEER
                                     First Assistant Attorney General

                                     MARK PENLEY
                                     Deputy Attorney General
                                     for Criminal Justice

                                     EDWARD L. MARSHALL
                                     Chief, Criminal Appeals Division

                                     s/ Ali M. Nasser
                                     ALI M. NASSER*
*Attorney in Charge                  Assistant Attorney General
                                     State Bar No. 24098169

                                     P. O. Box 12548, Capitol Station
                                     Austin, Texas 78711
                                     (512) 936-1400
                                     (512) 936-1280 (fax)

                                     ATTORNEYS FOR RESPONDENT




                                        6
Case 3:17-cv-03396-G-BT Document 99 Filed 12/11/19     Page 7 of 7 PageID 37949


                     CERTIFICATE OF CONFERENCE

       I, Ali Nasser, Assistant Attorney General of Texas, certify that I
conferred with counsel for Petitioner, Tivon Schardl, by e-mail on November
18, 2019. On November 20, 2019, Mr. Schardl advised that, while he would be
“open to asking the court to revisit the scheduling order so that each party has
a full and fair opportunity to present their positions,” he was opposed to this
motion because the “remedy is not supported by the law or equities under the
circumstances of this case.”

                                     s/ Ali M. Nasser
                                     ALI M. NASSER*
                                     Assistant Attorney General


                        CERTIFICATE OF SERVICE

      I do hereby certify that on December 11, 2019, I electronically filed the
foregoing pleading with the Clerk of the Court for the U.S. District Court,
Northern District of Texas, using the electronic case-filing system of the Court.
The electronic case-filing system sent a “Notice of Electronic Filing” to the
following attorneys of record, who consented in writing to accept this Notice as
service of this document by electronic means:

Tivon Schardl
Federal Public Defender-Western District of Texas
Capital Habeas Unit
919 Congress Suite 950
Austin, TX 78701

Joseph Perkovich
Phillips Black, Inc.
PO Box 4544
New York, NY 10163

                                         s/ Ali M. Nasser
                                        ALI M. NASSER
                                        Assistant Attorney General




                                       7
